Cite as: 585 U. S. ____ (2018)            1

                            Per Curiam

SUPREME COURT OF THE UNITED STATES
  MARY ANNE SAUSE v. TIMOTHY J. BAUER, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE TENTH CIRCUIT

              No. 17–742.    Decided June 28, 2018


   PER CURIAM.
   Petitioner Mary Ann Sause, proceeding pro se, filed this
action under Rev. Stat. 1979, 42 U. S. C. §1983, and
named as defendants past and present members of the
Louisburg, Kansas, police department, as well as the
current mayor and a former mayor of the town. The cen-
terpiece of her complaint was the allegation that two of
the town’s police officers visited her apartment in response
to a noise complaint, gained admittance to her apartment,
and then proceeded to engage in a course of strange and
abusive conduct, before citing her for disorderly conduct
and interfering with law enforcement. Among other
things, she alleged that at one point she knelt and began
to pray but one of the officers ordered her to stop. She
claimed that a third officer refused to investigate her
complaint that she had been assaulted by residents of her
apartment complex and had threatened to issue a citation
if she reported this to another police department. In
addition, she alleged that the police chief failed to follow
up on a promise to investigate the officers’ conduct and
that the present and former mayors were aware of unlaw-
ful conduct by the town’s police officers.
   Petitioner’s complaint asserted a violation of her First
Amendment right to the free exercise of religion and her
Fourth Amendment right to be free of any unreasonable
search or seizure. The defendants moved to dismiss the
complaint for failure to state a claim on which relief may
be granted, arguing that the defendants were entitled to
qualified immunity. Petitioner then moved to amend her
2                     SAUSE v. BAUER

                         Per Curiam

complaint, but the District Court denied that motion and
granted the motion to dismiss.
   On appeal, petitioner, now represented by counsel,
argued only that her free exercise rights were violated by
the two officers who entered her home. The Court of
Appeals for the Tenth Circuit affirmed the decision of the
District Court, concluding that the officers were entitled to
qualified immunity. 859 F. 3d 1270 (2017). Chief Judge
Tymkovich filed a concurring opinion. While agreeing
with the majority regarding petitioner’s First Amendment
claim, he noted that petitioner’s “allegations fit more
neatly in the Fourth Amendment context.” Id., at 1279.
He also observed that if the allegations in the complaint
are true, the conduct of the officers “should be con-
demned,” and that if the allegations are untrue, petitioner
had “done the officers a grave injustice.” Ibid.
   The petition filed in this Court contends that the Court
of Appeals erred in holding that the officers who visited
petitioner’s home are entitled to qualified immunity. The
petition argues that it was clearly established that law
enforcement agents violate a person’s right to the free
exercise of religion if they interfere, without any legiti-
mate law enforcement justification, when a person is at
prayer. The petition further maintains that the absence of
a prior case involving the unusual situation alleged to
have occurred here does not justify qualified immunity.
   There can be no doubt that the First Amendment pro-
tects the right to pray. Prayer unquestionably constitutes
the “exercise” of religion. At the same time, there are
clearly circumstances in which a police officer may lawfully
prevent a person from praying at a particular time and
place. For example, if an officer places a suspect under
arrest and orders the suspect to enter a police vehicle for
transportation to jail, the suspect does not have a right to
delay that trip by insisting on first engaging in conduct
that, at another time, would be protected by the First
                  Cite as: 585 U. S. ____ (2018)            3

                           Per Curiam

Amendment. When an officer’s order to stop praying is
alleged to have occurred during the course of investigative
conduct that implicates Fourth Amendment rights, the
First and Fourth Amendment issues may be inextricable.
   That is the situation here. As the case comes before us,
it is unclear whether the police officers were in petitioner’s
apartment at the time in question based on her consent,
whether they had some other ground consistent with the
Fourth Amendment for entering and remaining there, or
whether their entry or continued presence was unlawful.
Petitioner’s complaint contains no express allegations on
these matters. Nor does her complaint state what, if
anything, the officers wanted her to do at the time when
she was allegedly told to stop praying. Without knowing
the answers to these questions, it is impossible to analyze
petitioner’s free exercise claim.
   In considering the defendants’ motion to dismiss, the
District Court was required to interpret the pro se com-
plaint liberally, and when the complaint is read that way,
it may be understood to state Fourth Amendment claims
that could not properly be dismissed for failure to state a
claim. We appreciate that petitioner elected on appeal to
raise only a First Amendment argument and not to pursue
an independent Fourth Amendment claim, but under the
circumstances, the First Amendment claim demanded
consideration of the ground on which the officers were
present in the apartment and the nature of any legitimate
law enforcement interests that might have justified an
order to stop praying at the specific time in question.
Without considering these matters, neither the free exer-
cise issue nor the officers’ entitlement to qualified immun-
ity can be resolved. Thus, petitioner’s choice to abandon
her Fourth Amendment claim on appeal did not obviate
the need to address these matters.
   For these reasons, we grant the petition for a writ of
certiorari; we reverse the judgment of the Tenth Circuit;
4                    SAUSE v. BAUER

                        Per Curiam

and we remand the case for further proceedings consistent
with this opinion.
                                          It is so ordered.